 CLIPPARD INSTRUMENT LABORATORY, INC.583and exclusive agreement between the parties." 3Moreover,even ifthe 1951 contract be considered an amendment to the 1950 contract,this Employer would not be bound, since the 1951 agreement specifi-cally provides that onlypresentmembers who do not adopt the 1951contract shall continue to be bound by the preceding one.As it isclear the Employer was not a member of the Association when the1951 agreement was executed, the Employer is not bound by the 1950contract.4We find, therefore, that inasmuch as the Employer hasindicated a desire to pursue an independent course with respect to itslabor relations, it is no longer obligated to bargain upon a multi-employer basis .,9Accordingly, upon the basis of the above amended findings of factand the entire record in this case, we reach the followingconclusions :1.We find that a question affecting commerce exists concerningthe representation of the employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.2.We find that all production employees at the Employer's Engle-wood, New Jersey, plant, excluding office employees, salesmen,execu-tives, lithographic production employees, teamsters, guards, and allsupervisors as defined in the Act constitute a unit appropriate forpurposes of collective bargaining within the meaning of Section 9 (b)of the Act.OrderIT ISHEREBY ORDEREDthat the Orderdismissingthe petition inthiscase be, and it herebyis, vacated.[Text of Direction of Election omitted from publication in thisvolume.]3The preamble of the 1951 contract provides"that the present contract between theparties is hereby amended in all respects,the following to constitute the full and exclusiveagreement between the parties."* Assuming that the Employer is so bound,since less than 60 days remain before theMill B date of the 1950 agreement,itwould still be an appropriate time for the Employerto withdraw from the multiemployer bargaining unit.Economy Shade Company,91 NLRB1552;Engineering Metal Products Corporation,92 NLRB 823.5Coca Cola Bottling Works Company,93 NLRB 1414;The Milk and Ice Cream Dealersof the Greater Cincinnati,Ohio Area et at, 94NLRB 23;Leland J.Pasch,ch et at. d/b/aEconomy Shade Company, supra;Pacific Metals Company, Ltd.,91 NLRB 696.CLIPPARD INSTRUMENT LABORATORY,INC.andLOCAL LODGE 789, DIS-TRICT34,INTERNATIONAL ASSOCIATION OFMACHINISTS,PETITIONER.Case No. 9-CA66. July 26, 1951Decision and OrderOn May 11, 1951, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that95 NLRB No. 63. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and- desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediatemediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications: 1The Respondent contends that the Trial Examiner's credibilityfindings are erroneous.The Board attaches great weight to a TrialExaminer's credibility findings in view of his opportunity for ob-servation of the witnesses, and accordingly does not overrule a TrialExaminer's resolution of credibility except where the clear preponder-ance of all the relevant evidence convinces it that his resolution wasincorrect.2No such conclusion is warranted in this case.The Boardtherefore adopts the Trial Examiner's credibility findings and his.findings of fact based thereon.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Clippard Instru-ment Laboratory, Inc., Cincinnati, Ohio, its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Polling its employees to determine whether they desire to be 'represented by Local Lodge 789, District 34, International Associa-tion of Machinists ; International Union of Electrical, Radio and.Machine Workers, CIO; or any other labor organization.(b)Making promises of reward to its employees in return for theirrenouncement of Local Lodge 789, District 34, International Associa-tion of Machinists; International Union.of Electrical, Radio andMachine Workers, CIO; or any other labor organization.I The Respondent excepts to the Trial Examiner's statement that its out-of-State salesduring the year ending April 2, 1951, exceeded$750,000.This was obviously a typograph-ical error, and this figure should have been$75,000.The statement is hereby corrected.The Respondent further excepts to the fact that the notice attached to the IntermediateReport does not state that the employees are free to refrain from becoming members of theunion.This provision has been added to the notice.2General Electric Company,94 NLRB 1260. CLIPPARD INSTRUMENT LABORATORY, INC.585(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local Lodge 789, District 34,International Association of Machinists, or International Union ofElectrical,Radio and Machine Workers, CIO, or any other labororganization; to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities, except to the extent that such rightmay be. affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as guaranteed in Section 7 thereof.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Cincinnati, Ohio, copies of the noticeattached hereto, marked "Appendix A." 3Copies of said notice, tobe furnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondent, be posted by it imme-diately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to -comply herewith.CHAIRMANHERZOG and MEMBER REYNOLDStook no part in theconsideration of the above Decision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the .National LaborRelations Act, as amended, we hereby notify our employees that :WEWILLNOT poll our employees to determine whether theydesire to be represented by LOCAL LODGE 789, DISTRICT 34,INTERNATIONAL ASSOCIATION OF MACHINISTS, or by INTERNA-TIONAL UNION OF ELECTRICAL, RADIO AND MACHINE WORKERS,CIO,or by any other labor organization.8In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise or grant raises in pay or better workingconditions or other rewards in return for relinquishment of unionmembership or activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist the above-named labor organizations, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or to refrainfrom any and all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become, remain, or, refrain frombecoming or remaining members of the above-named union or anyother labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.CLIPPARD INSTRUMENT LABORATORY, INC.,Employer.By --------------------------------------------(Representative)(Title)Dated --------------------- Inotice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe above-captioned matter involves allegations that Clippard InstrumentLaboratory, Inc., herein called Respondent, unlawfully interfered with, re-strained, and coerced employees in the exercise of the rights guaranteed in Section7 of the National Labor Relations Act, as, amended, herein called the Act.Theissues, framed by a complaint and answer duly filed, were fully litigated at ahearingbefore theundersignedin 'Cincinnati, Ohio, on April 2, 1951.Counselfor the General Counsel of the National Labor Relations Board, herein called theGeneral Counsel, counsel for the Respondent, and a Grand Lodge representativefor the Union participated fullyin the afore-mentioned hearing.After the closeof the hearing the General Counsel submitted a memorandumbrief which hasbeenconsidered.There is no dispute concerning the following matters and the evidencerevealsand the undersigned finds that (1) Respondentis engagedin commerce withinthe meaning of Section2 (6) and(7) of the Act,' and (2) Local Lodge 789,'Respondent engages in Cincinnati,Ohio, in the manufacture and sale of radio, tele-vision,and electrical equipment and in connection therewith receives from States other CLIPPARD INSTRUMENT LABORATORY, INC.587District 34, International Association of Machinists, herein called the Union,is a labor organization within the meaning of Section 2 (5) of the Act.An election was conducted among the production and maintenance employeesof Respondent on January 17, 1951, under the direction and supervision of theRegional Director for the Ninth Region (Cincinnati, Ohio).The tally of ballotsshows 60 valid ballots cast for the International Union of Electrical, Radio andMachine Workers, CIO ; 9 valid ballots cast for Lodge 789, District 34, Inter-national Association of Machinists ; 52 valid ballots cast against both labororganizations ; and 24 challenged ballots.On January 16, 1951, Local Lodge 789, District 34, International AssociationofMachinists filed the charges involved herein, and thereafter filed timelyobjections to the conduct of the election of January 17, 1951, alleging that aboutJanuary 16, 1951, Respondent polled its employees to determine whether theydesired to be represented by a labor organization, and promised them benefits ifthey voted against such representation.On February 28, 1951, the RegionalDirector issued his report on challenged ballots and objections to the electionrecommending that the election be set aside.Thereafter the National LaborRelations Board set aside said election.'On March 8, 1951, the Regional Director issued the complaint involved hereinalleging that Respondent in violation of Section 8 (a) (1) of the Act polled itsemployees during working hours to determine whether they desired to be rep-resented by a labor organization and promised its employees benefits if theyvoted against representation by a labor organization in the election scheduledfor January 17, 1951.Respondent's answer denies such conduct.FactsDuring the morning rest period (the rest period begins at 9:30 a. m.) onJanuary 16, 1951, Mrs. Michelson (an office worker in the office of Respondent'spresident) announced over the plant loud-speaker system that there would bean assembly of all employees in an open area on the third floor of Respondent'splant immediately after the rest period.After the employees assembled in thedesignated area,William Leonard Clippard, Jr., Respondent's president, ad-dressed the assembly.Clippard reminded the employees that there "is going tobe an election here tomorrow" and stated that Respondent was not a big concernand could not pay the wages that some of the larger concerns could, that sincethe organizing efforts there had been disturbance in the shop that there would notbe otherwise, and that a straw vote would be taken and "if the girls wantedbetter working conditions and more money, they will vote no Union."Clippard denied saying "anything about improved wages" and testified thathe explained to the employees that Respondent was not a large Company and notblessed with a lot of money and told them the organizing efforts then currenthad produced "a lot of fighting and a lot of hard feeling" and that the only way"we could better our working conditions around there was to quit fighting andwork together instead of scrapping among ourselves constantly" and that "wewere going to have a ballot because I [Clippard] would like to know how westand."Clippard testified that when he addressed the employees on JanuarythanOhio, substantialquantities of materials,supplies, and equipment (in excess of$50,000 worth during the yearendingApril 2, 1951)and ships to points and places inStates otherthanOhio substantial quantities of products manufactured by it. (Respond-ent's out-of-State sales during the year ending April 2,1951,exceeded$750,000.)2 94 NLRB 5. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD16, 1951,he read from written statements.He testified that he did not havethese statements available at the hearing but"Imay be able to find them in mydesk."However the statements were not produced at the hearing and no ade-quate explanation of their absence appears in the record.On the other handemployees present at the assembly testified that Clippard did not read from any-thing and was not holding any paper in his hand at the time he addressed theassembly.From my observation of the witnesses and the entire record hereinI credit the testimony of the employees involved and find that Clippard promisedbetter working conditions and more money to the employees if they voted againstrepresentation by a labor organization.Immediately after the employees went back to their work on January 16,1951, Clippard went to his office and had the supervisor on the various floorsof Respondent's plant pass out ballotsamongthe employees.These ballots con-sisted of pieces of paper on which were written:"Do you wishto be repre-sented by either Union?"and two squares.One marked"Yes" and theother "No."These ballots were distributed among the employees at their places of workby the various supervisors.On the secondfloor theywere distributed in thepresence of Respondent'svice president,George F. Platts.The employeesmarked their ballots by placing an appropriate mark in one of the squares.The employees then folded their ballots and placed them in boxes which thesupervisors carried through the plant.After collectingthe ballots the super-visors turned them over to Clippard,Plaits, andMrs. Michelson,who countedthem.After the count Clippard announced the results over the plant loud-speaker system.A majority of the ballots were marked"No."After makingthis announcement Clippard thanked the employees"for the apparent vote ofconfidence" and said he hoped that the election(under the direction and super-vision of the Regional Director and scheduled for the next day) would turnout the same way.ConclusionUpon the foregoing facts, the undersigned concludes and finds :1.That Respondent unlawfully infringed upon the statutory rights of its em-ployees by polling its employees on January 16, 1951. (See F.C.Russell Com-pany,92 NLRB 206 and cases cited therein.)2.That the conduct of Respondent in connection with the afore-mentionedelection, under the attendant circumstances, intimated to the employees Re-spondent's antipathy to union membership and that they stood to gain by re-nouncing labor organizations and relying on Respondent alone.3.That Respondent,through its president,promised its employees better work-ing conditions and more money if they renounced labor organizations.4.That by the afore-mentioned expressions and conduct Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and Section 2 (6)and (7) of the Act.The RemedyAs it has been found that Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom.The scopeof the unfair labor practices discloses a purpose to interfere with, restrain, andcoerce employees in the exercise of the rights guaranteed in Section 7 of theAct and that danger of other unfair labor practices in the future is to be CARLTONWOOD PRODUCTS COMPANY589anticipated from the course of Respondent's conduct in the past.In order, there-fore, to make effective the interdependent guarantees of Section7 of the Actand effectuate the policiesof the Act,itwill be recommended that Respondentcease and desist from in any manner infringing upon the rights guaranteedin the Act.[Recommended Order omitted from publication in this volume.]CARLTON WOOD PRODUCTS COMPANYandBLUE MOUNTAIN DISTRICTCOUNCILOF LUMBER AND SAWMILL WORKERS, AFFILIATED WITH THEUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F.OFL.Case No.19-CA 353. July 26,1951Decision and OrderOn May 10, 1951, Trial Examiner James R. Hemingwayissued hisIntermediate Report in the above-entitled proceeding, finding that.the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, accompanied by a sup-porting brief.The Union filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-member panel. [MembersHouston, Reynolds, and Styles].The Board has reviewed the rulings made by the TrialExaminer.and finds that no prejudicial error was committed.The rulings arehereby affirmed.-The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and the recommendations ofthe Trial Examiner.The Respondent now contends that it should not be required tobargain with the Union in view of the length of time which haselapsed sincethe election in April 1950.We find no merit in this con-tention.There is no showing that the Union lost its majoritystatus.In any event, the Union's loss of majority, if any, is attributable tothe Respondent's own unlawful refusal to bargain.We find it neces-sary to direct the Respondent to bargain collectively with the Unionin order toeffectuatethe policies of the Act.International Associa-tion of Machinists v. N. L. R. B.,311 U. S.72; FranksBros.Companyv.N. L. R. B.,321 U. S. 702.95 NLRB No. 78.